Citation Nr: 1826165	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for kidney disorder (claimed as kidney stones).


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to May 1979, from October 2003 to July 2004, and from November 2006 to March 2008.  He had additional service in the Army National Guard throughout the appeal period.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
The Board finds that further development is necessary before a decision on the merits may be made relating to the issue on appeal.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for kidney disorder (claimed as kidney stones).  The Veteran essentially claims that he has been dealing with kidney stones since 1989 and that his military service aggravated his preexisting kidney stones.

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1110, 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2017).

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089   (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection.

Concerning whether a disability was "noted" on enlistment, the Board notes that the Veteran had three separate periods of active service, with Army National Guard service in between each period of active duty service.  The Veteran was provided an entrance examination in September 1978, prior to his first period of active service.  The Veteran's entrance examination is silent regarding any complaints, treatment, or diagnosis regarding kidney stones or another chronic kidney disorder.  The accompanying report of medical history shows that the Veteran denied currently having or having ever had kidney stones.  Therefore, the Board finds that neither kidney stones nor any other chronic kidney disorder were "noted" on examination.  See 38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245.  As a result, the presumption of soundness attaches to the Veteran's March 1979 to May 1979 period of active service.

As to the Veteran's October 2003 to July 2004 and November 2006 to March 2008 periods of active service, neither an enlistment report of medical examination nor a report of medical history have been associated with the service medical treatment records relating to an entrance examination.  The Board recognizes that if a veteran was not examined on entrance into active service, the presumption of soundness does not attach.  See Crowe, 7 Vet. App. at 245; Smith v. Shinseki, 24 Vet. App. 40 (2010).  Nonetheless, absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339   (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrance examination has been lost or destroyed while in VA custody)).  Thus, the Board finds that neither kidney stones nor another chronic kidney disorder were "noted" on examination, prior to the Veteran's October 2003 to July 2004 and November 2006 to March 2008 periods of active service, and the presumption of soundness attaches.  See 38 C.F.R. § 3.304(b).

Thus, in order to rebut the presumption of soundness, it must be shown by clear and unmistakable evidence that the Veteran's kidney stones or another chronic kidney disorder were pre-existing and not aggravated by his periods of active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; also see Wagner, 370 F. 3d at 1096.

In December 2017, the Veteran was afforded a VA examination.  After reviewing the electronic claims file, including the Veteran's service treatment records and post-service medical records, the VA examiner diagnosed the Veteran as having nephrolithiasis (kidney stones, diagnosed in 1994), ureterolithiasis (diagnosed in 1994), chronic renal disease (diagnosed in 2017), and hydronephrosis (diagnosed in 2011).  The examiner observed that the Veteran had multiple hospital visits for the treatment of kidney stones prior to his active duty military service.  Thereafter, the examiner opined that there was no evidence of any event or illness during service that could have aggravated the kidney stone disability beyond its normal progression.  In providing this opinion, the Board observes that the VA examiner did not distinguish between the Veteran's three separate periods of active duty military service.  It is unclear whether the examiner's opinion actually addressed all three periods.  Therefore, the December 2017 VA examiner's medical opinion is inadequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).
 
Additionally, the Board finds that the December 2017 VA examiner's medical opinion is inadequate for adjudicating the Veteran's kidney disorder claim.  See Barr, 21 Vet. App. at 312.  Significantly, the examiner used the incorrect "less likely than not" standard when addressing the likelihood of in-service aggravation of a preexisting condition, as opposed to the correct and more stringent "clear and unmistakable evidence" standard.  Crucially, when addressing the issue of entitlement to service connection for a preexisting disability, the correct legal standard to apply is whether there is clear and unmistakable evidence that the preexisting disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.  This distinction is important, because "clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 141 (2003).  As such, the Veteran should be provided a new VA addendum opinion that uses the correct evidentiary standard.

VA's duty to assist the Veteran includes obtaining thorough and contemporaneous examinations where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Accordingly, on remand, it is necessary to obtain a medical opinion clarifying whether the Veteran's kidney disorder, diagnosed during the appeal period as nephrolithiasis, ureterolithiasis, chronic renal disease, and hydronephrosis, clearly and unmistakably preexisted his periods of active service, and if so, whether clear and unmistakable evidence shows that these conditions were not aggravated by service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a supplemental medical opinion addressing the etiology of the Veteran's kidney disorder, diagnosed as nephrolithiasis, ureterolithiasis, chronic renal disease, and hydronephrosis.  Provide a copy of this remand and the record for the examiner to review.  The examiner must address the following:

(a)  Express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed kidney disorder had its onset during service or is causally or etiologically related to his March 1979 to May 1979 period of active service.

(b) If not, express an opinion as to whether the Veteran's diagnosed kidney disorder clearly and unmistakably preexisted the Veteran's entrance into active service from October 2003 to July 2004, and from November 2006 to March 2008 and; if so, whether such disorder clearly and unmistakably did not increase in severity (beyond natural progression) during service. Any such clear and unmistakable evidence must be identified.

(c) If the examiner deems that the Veteran's diagnosed kidney disorder did not clearly and unmistakably preexist his October 2003 to July 2004 period of active service, or his November 2006 to March 2008 period of active service, is it at least as likely as not (50 percent or greater probability) that his diagnosed kidney disorder had its onset during service or is causally or etiologically related to the October 2003 to July 2004 period of active service, or his November 2006 to March 2008 period of active service.

A complete rationale should be provided for all opinions given.

2.  After completion of the above, and any other development deemed necessary, readjudicate the claim on appeal.  If any benefit sought remains denied, furnish the Veteran should be provided a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




